Citation Nr: 1115749	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to obtain additional treatment records and to afford the Veteran a VA cardiovascular examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the issues of entitlement to service connection for a bladder disability, leg and ankle swelling, headaches, and dizziness, all as secondary to service-connected hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this unclear.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.  


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for hypertension in a March 2005 rating decision.  Currently, a 10 percent disability rating is assigned for the Veteran's hypertension.

The Veteran's hypertension is currently rated under Diagnostic Code 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

Important for this case, a 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.

Of record are medical records from Evans Army Hospital and the Denver VA Medical Center (VAMC), none of which show that the Veteran had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

In November 2004, the Veteran underwent a VA examination.  The examiner reported that the Veteran's hypertension was diagnosed in 1993, which was stable on medication.  She denied any sight, smell, taste, swallowing problems, stroke, or transient ischemic attacks.  At that time, the Veteran had blood pressures of 118/74 and 115/76.

The Veteran underwent another VA examination of her hypertension in January 2009.  There, the examiner stated that the Veteran had not missed days from work due to hypertension, had no edema, and had no shortness of breath.  She has not changed her medication and reported that her blood pressure was normally about 118/90.

Pursuant to an August 2009 Board remand, which found the January 2009 VA examination to be inadequate for rating purposes, the Veteran was afforded another VA examination in May 2010.  At that time, her blood pressure was measured at 140/98, 142/98, and 144/100.  There were no significant murmurs and no S2, S3, clicks, or rubs audible.

Based on the above VA examinations, a disability rating in excess of 10 percent is not warranted for the Veteran's hypertension, as there is no evidence that the Veteran's hypertension is manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

In reaching this decision, the Board has also considered other applicable Diagnostic Codes, including Diagnostic Code 7007.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Significantly, under Diagnostic Code 7007, a 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

Indeed, 38 C.F.R. § 4.104 provides (Note 3 following Diagnostic Code 7101) that hypertensive heart disease is to be separately rated under Code 7007.  With regard to the criteria for hypertensive heart disease, there is no evidence that the Veteran's hypertension results in dyspnea, fatigue, angina, dizziness, or syncope. 

Specifically, in the November 2004 examination report, the examiner stated that the Veteran demonstrated no evidence of any cardiac problems and that the Veteran was functioning at a cardiac level of at least 13 METs.

The January 2009 VA examiner stated that the Veteran demonstrated no cardiac illnesses and that her daily activities were not impaired, that she had not missed days from work, had no edema, and had no shortness of breath.  Despite this, the examiner estimated the Veteran with METs of 3-5.

As mentioned in the August 2009 Board remand, the Board could not determine the basis for the January 2009 METs evaluation given the lack of any underlying cardiac disease or lack of lay or medical evidence demonstrating an increased severity of symptoms since the November 2004 VA examination.  

As such, the Veteran was afforded another VA examination in May 2010.  At that time, the examiner stated that the Veteran "did not describe anything remotely resembling angina pectoris, myocardial infarction, abdominal angina, claudication, palpitations, lightheadedness, syncope, orthopnea, paroxysmal nocturnal dyspnea, ore peripheral edema."  Indeed, there was no diagnosis for hypertensive cardiovascular disease and the examiner concluded that there was no evidence of stroke, transient ischemic attack, heart failure, renal insufficiency, or coronary artery disease.  The examiner noted that the Veteran's METs, at that time, were 13.4, which "indicate[d] outstanding exercise performance, superb fitness."

Such a report provides highly probative evidence against this claim.

As such, the Board does not find that a separate evaluation for hypertensive heart disease is warranted and an evaluation in excess of 10 percent under Diagnostic Code 7007 is not appropraite.

In a February 2010 submission, the Veteran has argued, in the alternative, that her hypertension medication results in other disabilities (as reflected in the INTRODUCTION section of this decision) and as such, she should receive a higher evaluation for her service-connected hypertension.  However, while the use of continuous medication to control hypertension is one of the criteria to consider in awarding an initial compensable disability rating, a 20 percent disability rating cannot be assigned unless a veteran's hypertension results in diastolic pressure of predominantly 110 (the second number) or more or systolic pressure of predominantly 200 (the first number) or more.  The effects of the medication taken to control her hypertension are not factors in evaluating a hypertension disability standing alone under the current law.  While the Veteran may believe that this is unfair, VA is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case has been properly decided based on application of the law to the pertinent facts.  Indeed, the Board has referred the issues the Veteran raised in February 2010 to the RO.  The Board cannot adjudicate these new claims of secondary service connection in the first instance.

Based on the above, a disability rating in excess of 10 percent is not warranted for the Veteran's hypertension, as there is no evidence that the Veteran's hypertension was manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more at any time during the appeal period.

The Board does not find evidence that the rating assigned for the Veteran's hypertension should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Board has also considered whether the Veteran's hypertension warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the schedular rating criteria reasonably reflect the Veteran's disability level and symptomatology, and the Veteran's reported symptoms are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was partially accomplished by way of letters from the RO to the Veteran dated in October 2004 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The October 2004 and June 2008 notice letters did not provide any information concerning the effective dates that could be assigned should an increased evaluation be granted.  See Dingess, supra.  However, since this decision affirms the RO's denial of an increased evaluation, the Veteran is not prejudiced by the failure to provide her that further information.  That is, as the Board finds that a higher rating is not warranted for the claim at issue on this appeal, no effective dates will be assigned and any questions as to such assignments are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was recently overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


